Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2017

                                      No. 04-17-00456-CV

                                   Monica Yvette VARGAS,
                                          Appellant

                                                v.

                                   Jimmy Edward ESTRADA,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006EM500512
                           Honorable Renée Yanta, Judge Presiding


                                         ORDER
       On August 1, 2017, the trial court clerk notified this Court that the clerk’s record was not
filed because appellant has failed to pay, or make arrangements to pay, the clerk’s fee for
preparing the record. Appellant is not entitled to appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court on or before
August 25, 2017, that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk=s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk